
	
		I
		112th CONGRESS
		1st Session
		H. R. 734
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Bilbray (for
			 himself, Mr. Calvert, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  medical device tax, and for other purposes.
	
	
		1.Repeal of medical device
			 taxSubsections (a), (b), and
			 (c) of section 1405 of the Health Care and Education Reconciliation Act of
			 2010, and the amendments made by such subsections, are hereby repealed, and the
			 Internal Revenue Code of 1986 shall be applied and administered as if such
			 subsections and amendments had never been enacted.
		2.Rescission of
			 unspent federal funds to off set loss in revenues
			(a)In
			 generalNotwithstanding any
			 other provision of law, of all available unobligated funds, $39,000,000,000 in
			 appropriated discretionary funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense
			 or the Department of Veterans Affairs.
			
